DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/04/2021, in which, claims 1-22, are pending. Claims 1, 11, 21 and 22 are independent. Claims 2-10 and 12-20, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“input unit; display unit; reception; transmission unit” claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

 “Input unit; display unit; reception unit; transmission unit” claims 1-20.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “input unit; display unit; reception unit; transmission unit” claims 1-20, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “input unit; display unit; reception unit; transmission unit” claims 1-20.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura ([USPAP 20150304520]).

Referring to claim 1, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]) comprising: an input unit configured to input image data, ([an image input unit 10] 0025-0026[); 

a display unit ([301 of fig 3]) configured to display the one or more character strings recognized by the character recognition unit ([401 of fig 1] see the operation panel unit 30 includes an input unit for giving an operation instruction to the image processing apparatus, and a display unit for displaying an operation status ([operation panel unit 30 of fig 3, a display portion 301 includes, for example, a touch panel] see 0027-0028]); 
a reception unit ([main control unit 40, is a communication means communication network]), configured to receive, from a user, one or more character strings from among the one or more character strings displayed by the display unit, (301 of fig 3, see the acquired image data corresponds to scanned image data if the data is input through optical reading, or corresponds to received data if the data is input via a communication network, see 0052]); and 
a transmission unit ([main control unit 40, is a communication means over network]), configured to transmit the image data to store the image data in a storage destination set based on the one or more character strings received by the reception unit, (402 of fig 1, the acquired image data corresponds to scanned image data if the data is input through optical reading, or corresponds to received data if the data is input via a communication network]); 


Referring to claim 2, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), further comprising: a storage unit ([20 of fig 1]), configured to store a folder path, wherein the transmission unit transmits the image data to store the image data in the storage destination set based on combination of the folder path stored by the storage and the one or more character strings received by the reception unit, ((a storage unit for storing intermediate data, and an input/output (I/O) interface (not illustrated) the main control unit 40 controls the image input unit 10, the storage unit 20, see 0026-0027]).


a storage unit configured to store a folder path, wherein the transmission unit transmits the image data to store the image data in the storage destination which is obtained by adding the one or more character strings received by the reception unit to one lower level of the folder path received by the second reception unit, ([the main control unit 40 stores in the temporary storage unit 4016 the text data determined by collation of the collation unit 4014]).

Referring to claim 4, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the display unit displays ([301 of fig 1) a list of the one or more character strings recognized by the character recognition unit, ([301 of fig 3]).

Referring to claim 5, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the character recognition unit performs character recognition processing in a preset character recognition area out of the image data.

Referring to claim 6, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the display unit (301 of fig 1) further displays images based 

Referring to claim 7, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the one or more character strings include a number.

Referring to claim 8, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the transmission unit transmits the plurality of pages of image data to store the plurality of pages of image data in the storage destination based on at least any one of File Transfer Protocol (FTP), Server Message Block (SMB), and Web-based Distributed Authoring and Versioning (WebDAV), ([referring to FIG. 1, the image input unit 10 acquires image data by optically reading a paper document, or image data input via a communication network] see 0025]).

Referring to claim 9, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the image data input by the input unit ([10 of fig 1]) is image data generated by scanning a document sheet, ([see 0066, the image data to be acquired corresponds to scanned image data if the data is input through optical reading]).

Referring to claim10, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the one page of image data of the plurality of pages of image data is a leading page of image data, ([see 0066, the image data to be acquired corresponds to scanned image data if the data is input through optical reading]).

Referring to claim 11, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data]) as shown in fig 1]), comprising: a scan unit configured to scan an image of a document sheet to generate image data; an input unit configured to input image data, ([an image input unit 10] 0025-0026]); 
a character recognition unit ([401 of fig 1]) configured to recognize one or more character strings included in image data input by the input unit (10 of fig 1]) see ([the character determination unit 401 mainly includes an optical character reader (OCR] 0027-0028); 
a display unit ([301 of fig 3]) configured to display the one or more character strings recognized by the character recognition unit ([401 of fig 1] see the operation panel unit 30 includes an input unit for giving an operation instruction to the image processing apparatus, and a display unit for displaying an operation status ([operation panel unit 30 of fig 3, a display portion 301 includes, for example, a touch panel] see 0027-0028]); 

a transmission unit ([main control unit 40, is a communication means over network]), configured to transmit the image data to store the image data in a storage destination set based on the one or more character strings received by the reception unit, (402 of fig 1] the acquired image data corresponds to scanned image data if the data is input through optical reading, or corresponds to received data if the data is input via a communication network);
wherein the input unit ([an image input unit 10 of fig 1, 0025-0026]) inputs a plurality of pages of image data, and wherein the transmission unit transmit the plurality of pages of image data to store the plurality of pages of image data in a storage destination set based on the one or more character strings received by the reception unit from among the one or more character strings included in one page of image data of the plurality of pages of image data, ([the main control unit 40 may perform control to transfer data to store in the storage unit 20 the text data stored in the temporary storage unit 4016 for each piece of the image data input to the image input unit 10] see 0035-0036]).



Referring to claim 12, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), further comprising: a storage unit configured to store a folder path, wherein the transmission unit transmits the image data to store the image data in the storage destination set based on combination of the folder path stored by the storage and the information recognized by the recognition unit, ([a storage unit for storing intermediate data, and an input/output (I/O) interface (not illustrated). The main control unit 40 controls the image input unit 10, the storage unit 20, see 0026-0027]).

Referring to claim 13, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), further comprising: 
a storage unit configured to store a folder path, wherein the transmission unit transmits ([the acquired image data corresponds to scanned image data if the data is input through optical reading, or corresponds to received data if the data is input via a communication network]), the image data to store the image data in the storage destination which is obtained by adding one or more character strings which is based on the information recognized by the recognition unit to one lower level of the folder path received by the second reception unit, ([a storage unit for storing intermediate data, and an input/output (I/O) interface (not illustrated). The main control unit 40 controls the image input unit 10, the storage unit 20]).



Referring to claim 15, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the one or more character strings include a number, ([0027] FIG. 2 is a block diagram illustrating an internal configuration of the character determination unit 401, the character determination unit 401 mainly includes an optical character reader (OCR]).

Referring to claim 16, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), wherein the transmission unit transmits the plurality of pages of image data to store the plurality of pages of image data in the storage destination based on at least any one of File Transfer Protocol (FTP), Server Message Block (SMB), and Web-based Distributed Authoring and Versioning (WebDAV), ([referring to FIG. 1, the image input unit 10 acquires image data by optically reading a paper document, or image data input via a communication network] see 0025]).

 Referring to claim 17, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] 

Referring to claim 18, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1), wherein the scan unit scans the images of the plurality of document sheets to generate image data by one scanning instruction, ([the image data to be acquired corresponds to scanned image data if the data is input through optical reading, or corresponds to received data if the data is input via a communication network, see 006]).

Referring to claim 19, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), further comprising: a document sheet conveyor that conveys the plurality of document sheets, wherein the scan unit (10 of fig 1) scans the images of the plurality of document sheets conveyed by the document sheet conveyor to generate image data, ([in step S103, the image input unit 10 determines whether image data of all pages has been input, see 0052]).

Referring to claim 20, Nakakmura teaches an image processing apparatus, ([image processing apparatus for generating digitized document by using image data] 

Referring to claim 21, Nakakmura teaches an image data transmitting method, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), comprising: an input unit configured to input image data, ([an image input unit 10] 0025-0026[); 
a character recognition unit ([401 of fig 1]) configured to recognize one or more character strings included in image data input by the input unit (10 of fig 1]) see ([the character determination unit 401 mainly includes an optical character reader (OCR] 0027-0028); 
a display unit ([301 of fig 3]) configured to display the one or more character strings recognized by the character recognition unit ([401 of fig 1] see the operation panel unit 30 includes an input unit for giving an operation instruction to the image processing apparatus, and a display unit for displaying an operation status ([operation panel unit 30 of fig 3, a display portion 301 includes, for example, a touch panel] see 0027-0028]); 
a reception unit ([main control unit 40, is a communication means communication network]), configured to receive, from a user, one or more character strings from among the one or more character strings displayed by the display unit, (301 of fig 3, see the 
a transmission unit ([main control unit 40, is a communication means over network]), configured to transmit the image data to store the image data in a storage destination set based on the one or more character strings received by the reception unit, (402 of fig 1]) 
wherein the input unit ([an image input unit 10 of fig 1, 0025-0026]) inputs a plurality of pages of image data, and wherein the transmission unit transmit the plurality of pages of image data to store the plurality of pages of image data in a storage destination set based on the one or more character strings received by the reception unit from among the one or more character strings included in one page of image data of the plurality of pages of image data, ([the main control unit 40 may perform control to transfer data to store in the storage unit 20 the text data stored in the temporary storage unit 4016 for each piece of the image data input to the image input unit 10] see 0035-0036]).

Referring to claim 22, Nakakmura teaches an image processing method, ([image processing apparatus for generating digitized document by using image data] as shown in fig 1]), comprising: an input unit configured to input image data, ([an image input unit 10] 0025-0026[); 
a character recognition unit ([401 of fig 1]) configured to recognize one or more character strings included in image data input by the input unit (10 of fig 1]) see ([the 
a display unit ([301 of fig 3]) configured to display the one or more character strings recognized by the character recognition unit ([401 of fig 1] see the operation panel unit 30 includes an input unit for giving an operation instruction to the image processing apparatus, and a display unit for displaying an operation status ([operation panel unit 30 of fig 3, a display portion 301 includes, for example, a touch panel] see 0027-0028]); 
a reception unit ([main control unit 40, is a communication means communication network]), configured to receive, from a user, one or more character strings from among the one or more character strings displayed by the display unit, (301 of fig 3, see the acquired image data corresponds to scanned image data if the data is input through optical reading, or corresponds to received data if the data is input via a communication network, see 0052]); and 
a transmission unit ([main control unit 40, is a communication means over network]), configured to transmit the image data to store the image data in a storage destination set based on the one or more character strings received by the reception unit, (402 of fig 1]) 
wherein the input unit ([an image input unit 10 of fig 1, 0025-0026]) inputs a plurality of pages of image data, and wherein the transmission unit transmit the plurality of pages of image data to store the plurality of pages of image data in a storage destination set based on the one or more character strings received by the reception unit from among the one or more character strings included in one page of image data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677